Citation Nr: 0112705	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-17 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a back disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as a nervous condition, to 
include as secondary to a back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1998 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a back disability was denied by 
the RO by means of a rating decision of June 1988.  The 
veteran was informed of this decision and furnished with a 
copy of his appellate rights in July 1988. 

2.  Subsequent to the June 1988 rating action, private 
medical records have been received that contain information 
that is not cumulative of evidence previously considered by 
the RO.  This information bears directly and substantially 
upon the specific matter under consideration, and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.

3.  All evidence necessary for an equitable disposition of 
the veteran's claim for a back disability has been developed.

4.  The preponderance of the evidence does not show that the 
veteran's current back disability is etiologically related to 
any inservice injury or disease.

5.  The evidence shows that the veteran has an acquired 
psychiatric disorder that is shown to be etiologically 
related to a back disability.


CONCLUSIONS OF LAW

1.  The RO's decision of June 1988, that denied service 
connection for a back disability is final and is the most 
recent unappealed denial of his claim.  38 C.F.R. § 3.104 
(2000).

2.  The evidence received subsequent to the June 1988 rating 
decision serves to reopen the veteran's claim for service 
connection for a back disability.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

3.  The veteran's current back disability is not shown to 
have been incurred in or been aggravated by his active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303, 3.304, 3.306 (2000).

4.  The claim of entitlement to service connection for an 
acquired psychiatric disorder on a secondary basis lacks 
legal merit or entitlement under the law, Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), and is denied.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on the veteran's claims.  
McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 
2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  As the veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder, VA's duty to assist the claimant in this 
regard is satisfied.  See VCAA § 3(a), at 2097-98 (to be 
codified at 38 U.S.C. § 5103A).  

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  Id.  The veteran was informed of the 
information necessary to substantiate his claims by means of 
a December 1998 rating decision and a July 1999 Statement of 
the Case.  Accordingly, the Board finds that the duty to 
inform the veteran of required evidence to substantiate her 
claim has been satisfied. See VCAA § 3(a), at 2096-97 (to be 
codified at 38 U.S.C. § 5103(a)).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  VCAA at § 3(a).  
The veteran has been afforded VA examinations for 
compensation and pension purposes in September 1993, March 
1995, and June 2000.  Accordingly, the Board finds that the 
duty to provide a medical examination has been satisfied. 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 


I.  Claim to Reopen Previously Disallowed Claim

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
20.302, 20.1103 (2000).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, at 284 
(1996).

In general, service connection may be established for a 
disease or injury incurred in or aggravated by service, 
resulting in a current disability.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of the claim, the 
veteran should produce evidence which, in conjunction with 
the evidence already of record, bears on the question of 
whether a current back disability or disabilities was 
incurred in or aggravated by his active military service. 

Service connection for a back disability was denied by the RO 
by means of a June 1988 rating decision.  While a service 
medical record dated in September 1965 showed complaints of 
low back pain of a two month duration, subsequent service 
medical records to include a May 1967 separation examination 
report are silent for any complaint, diagnosis, or treatment 
for a back disability.  Post service medical evidence was 
silent for any complaint, diagnosis, or treatment for a back 
condition until the 1980s.  As the only complaint during 
service for low back pain was acute and transitory with no 
residuals, the RO denied the claim for service connection for 
a back disability.  

The pertinent evidence received after the June 1988 rating 
decision includes, among other things, a May 1998 statement 
from the veteran's private primary care physician indicating 
that the veteran's current back disabilities resulted from 
his active military service.  This medical evidence 
constitutes evidence that is both new and material.  As this 
letter links the veteran's current back disability to an 
inservice injury, it represents new evidence that bears 
directly and substantially upon the issue of service 
connection and is so significant that it must be considered 
in order to decide fairly the merits of the veteran's claim. 

Accordingly, the Board finds that the evidence received 
subsequent to the RO's June 1988 decision serves to reopen 
the veteran's claim for service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).  It is now incumbent upon VA to 
consider this claim on the merits.

II.  Claims for Service Connection

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.305 (2000).  Service connection may be established 
for a current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Additionally, service connection may be established 
on a secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2000).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

A.  Evidentiary Background

Service medical records show that the veteran was seen in 
September 1965 with complaints of low back pain for two 
months.  The examiner noted that the veteran removed his 
shoes "quite well."  No neurological findings are 
indicated.  Deep tendon reflexes were good.  He also had good 
muscle strength with straight leg raises intact.  He was 
treated with enteric aspirin and was to return to the clinic.  
The service medical records do not show that he returned for 
further follow-up.  A May 1967 separation examination is 
negative for any back disability.  Similarly, on a report of 
medical history, when asked if he ever had or have you now 
recurrent back pain, the veteran responded in the negative.  
Additionally, the veteran's service medical records, to 
include an entrance examination report and a separation 
examination report, are silent for any complaints, treatment, 
or diagnosis of an acquired psychiatric disorder.

A July 1983 private x-ray report of the veteran's lumbosacral 
spine indicates that no degenerative changes were noted along 
the spine which shows straightening most probably by muscle 
spasm.  Th L5-S1 disc space was narrowed, which the report 
indicates is compatible with a herniated nucleus pulposus 
(HNP).  Otherwise, the x-ray evidence was negative.  

A November 1984 private medical record indicates that the 
veteran complained of low back pain following physical stress 
while performing job duties.  X-ray findings were consistent 
with disc space narrowing.  EMG showed bilateral L4 root 
irritation.  A diagnosis of lumbosacral strain is indicated.

In January 1986, the veteran was seen by a private 
neurologist at the request of the State Industrial 
Commission.  The veteran complained of lower back pain 
radiating towards both legs.  

A May 1986 private medical record from Soma Scanning, Inc., 
shows that a CT scan of the veteran's lumbosacral spine 
revealed a large predominantly central disc herniation at the 
L4-5 intervertebral space.  In addition, at the L5-S1 
intervertebral space there was an area of bony proliferation 
with a suggestion of a small second central disc herniation.  
There was no evidence to suggest additional disc herniations 
at the L3-4 level.  The examining physician noted spina 
bifida involving the posterior neural arch of the first 
sacral segment.  However, the size of the low lumbar spinal 
canal appeared normal. 

A January 1986 private psychiatric examination report 
indicates that the veteran complained of difficulty 
performing work properly due to difficulty sleeping, 
restlessness, and difficulty bending.  He stated that he was 
working when he over-exerted himself with a hoe and felt 
severe pain in his back. 

Post service psychiatric treatment records dated from 1986 to 
1989 show that the veteran was treated for psychiatric 
conditions to include depressive dysthymic atypical 
personality.

A January 1987 private neurologist's report from Dr. Raul V. 
Marco indicates that the veteran sought treatment for low 
back pain radiating into both legs.  An impression of 
radiculopathic pain in L4-L5-S1 distribution right side and 
L5-S1 left side with herniated nucleus pulposus L4-L5 and L5-
S1 is indicated.  Similarly, symptoms of thoracic outlet 
syndrome, mostly in the right arm were noted.  

In addition, a January 1987 psychiatric report conducted for 
the Industrial Commission of Puerto Rico indicates that the 
veteran did not speak regularly and that he had some 
nightmares.  He also reported back pain and headaches and did 
not like to socialize or be in groups.  He was always 
expecting something bad to happen to him and he would get 
saddened very easily.  He cried when by himself.  He had no 
hallucinatory experiences and had no conscience disorder.  He 
was able to construct ideas and his thought production and 
flow were acceptable.  He had ideas of depression and felt 
physically impaired and worthless.  Diagnosis of depressive 
reaction is indicated.  

A February 1987 report from the Puerto Rico Department of 
Health indicates that, after reviewing the veteran's medical 
records, a psychiatrist could find no evidence that would 
establish a sequence of events that would directly link 
without any doubt, the veteran's emotional condition with his 
original work situation in July 1983.  A diagnosis of 
depressive reaction is indicated.

A May 1987 private neurological examination report indicates 
that, in July 1983, the veteran was showing a group of mental 
patients how to use a hoe when he developed pain in his lower 
back.  The veteran reported the incident to the Medical 
Dispensary State Insurance Fund.  

A July 1987 private medical record indicates that the veteran 
complained of chronic low back pain since 1983.  Diagnosis 
was herniated nucleus pulposus L4-L5.  

An October 1987 statement from Dr. Pablo E. Segarra Bosques, 
a private physician, indicates that the veteran was initially 
seen in December 1983 with complaints of chronic low back 
pain radiating into his right leg.  The veteran had great 
difficulty bending, walking, remaining at a seated position 
for more than one hour, and driving an automobile.  

A January 1989 statement from Dr. Segarra indicates that the 
veteran had been his patient since October 1981.  The veteran 
had been treated for lumbosacral pain with radiation into his 
right leg.  Pertinent diagnoses as of August 1988 identified 
by this statement include depressive neurosis, severe 
lumbosacral myositis, and herniated disc of L5-S1. 

In March 1989, the veteran was afforded a VA orthopedic 
examination.  The veteran reported to the examiner a history 
of a work accident in 1983.  He complained of persistent, 
frequent, severe low back pain with radiation into both legs 
and with tingling and numbness in the right leg.  Diagnoses 
of lumbar paravertebral fibromyositis and HNP L5-S1 with 
radiation into the right side are indicated.

In March 1989 the veteran was afforded a VA psychiatric 
examination.  According to the report, the veteran reported 
that he injured his back while working for the Health 
Department in 1983.  He indicated that he was treated by the 
State Insurance Fund and compensated with a 25 percent 
disability for his back.  He had been unable to work for 
approximately two and a half years and complained that he has 
become depressed, irritable, intolerant to noises, and 
isolative.  He also reported difficulty sleeping.  A 
diagnosis of dysthymic disorder is indicated.

An August 1989 report from Dr. Hector J. Cases indicates that 
the veteran complained of low back pain since 1983.  The 
report indicates that the veteran "was in his usual state of 
health until 1983 when he did some heavy lifting at work and 
hurt his low back."  Following outpatient treatment for 
approximately three months, the veteran returned to work.  
Dr. Cases stated that the veteran's condition worsened 
approximately three years prior to the date of this report.  
Due to this worsening condition, the veteran was unable to 
work.  Diagnosis of chronic lumbosacral myositis with large 
central HNP L4-L5 was rendered.  

A November 1989 report from the Disability Determination 
Program indicates that the veteran was initially seen in 
December 1983 by Dr. Segarra.  According to the report, the 
veteran was treated by Dr. Segarra for chronic lumbar sacral 
pain due to an accident at work in July 1983.

A June 1990 statement from the Regional Director of the State 
Insurance Fund of the Commonwealth of Puerto Rico indicates 
that the veteran had an on-the-job accident in July 1983 
while he was working as a hospital assistant for the 
Department of Health (Psychosocial and Rehabilitation 
Center).  According to the Regional Director, the veteran 
alleged that he was pulling a hoe when he strained himself 
and felt a severe pain in his back and right leg.  The 
veteran was awarded disability compensation due to injuries 
sustained in this accident to include: muscular lumbar 
spasms, bilateral L-4 radiculopathy, lumbar sacral strain, 
and dysthymic disorder.  

In September 1993, the veteran was afforded a VA mental 
disorders examination.  The veteran reported that he received 
pension from the State Insurance Fund and also the Social 
Security Administration due to a work accident where he 
injured his back and developed secondary symptoms of 
depression.  The VA examiner examined the veteran's claims 
folder to include private psychiatrists and psychiatrists 
from the State Insurance Fund and Social Security 
Administration.  It was noted that the evidence supported a 
diagnosis of depressive reaction or depressive neurosis.  The 
examiner diagnosed depressive disorder, NOS.  

A March 1995 VA general medical examination report indicates 
that the veteran was employed as a nurse assistant for 11 
years following separation from active duty until being 
employed with the Puerto Rico Department of Health for seven 
years until 1986.  His primary duty was to teaching 
elementary agriculture techniques to mental patients.  The 
veteran alleged that his back problems dated to 1966 when he 
injured his back while pushing a scaffold used for painting.  
He alleged that he felt a sudden pain in the back and was 
unable to bend over forward.  He was then seen in sick call 
where x-rays were taken.  He was placed on a light duty 
scheduled.  He indicated that the pain relived with 
treatment, but never subsided totally.  Following service, he 
injured his back in the early 1980s while pulling out a stake 
dug into the ground.  Despite treatment, the veteran 
continued to have low back pain.  A diagnosis was not 
rendered as the due to a pending orthopedic examination of 
the veteran.  

In March 1995, the veteran was afforded a VA spine 
examination.  The examiner noted that the veteran had a 
history of a work accident with an injury to his back.  The 
veteran referred low back pain with radiation to his right 
leg associated with numbness and itching.  He also referred 
weakness of the right leg.  The examiner diagnosed clinical 
right S1, left L4 lumbar radiculopathy; and herniated nucleus 
pulposus, by history.

A May 1998 letter from Dr. Segarra indicates that the veteran 
had been seen as a patient since December 1983 with treatment 
for a back condition as well as emotional depressive neurosis 
and anxiety.  Dr. Segarra reviewed the September 1965 service 
medical record wherein the veteran complained of low back 
pain.  Dr. Segarra stated that "According to what the 
patient says, the problem in the vertebral sacral column 
began with the accident in [service] while he was moving a 
scaffold."  Dr. Segarra went on to say that the veteran 
"was hospitalized for this condition and according to the 
patient he never recovered."  Following service the veteran 
worked at the anti-tuberculosis hospital where he did tasks 
that required exertion of physical strength.  His back 
condition got worse in a gradual and sustained manner.  Dr. 
Segarra's letter states that with the passing years it became 
impossible for the veteran to continue doing his tasks in an 
adequate manner.  The pain in his back worsened his emotional 
condition.  Dr. Segarra indicated that the veteran sought 
treatment with the State Insurance Fund in 1972 and was 
treated for both his back and psychiatric condition for 
several years without having any noticeable improvement.  An 
opinion was proffered indicating that the veteran's current 
disabling physical and emotional condition was related to 
injuries that date back to his years in military service.  

In August 1999, the veteran appeared at a hearing before a 
regional office hearing officer.  He indicated that when he 
joined the Army he had a physical and mental examination and 
was in good health.  He reported that he sought treatment for 
back following an injury during drills in basic training in 
September 1967.  He was given pain medication.  He indicated 
that while he still had pain following this treatment, he did 
not seek any subsequent medical treatment during service.  He 
also stated that he did not complain of any subsequent back 
pain.  Following discharge from active duty, he worked at a 
State mental hospital from 1967 to 1986.  During this time, 
he sought medical treatment from the State Insurance Fund.  
He also stated that his back condition caused him to have 
problems with his nerves.  

In June 2000, the RO sought a VA medical opinion regarding 
the etiology of the veteran's current back disability.  The 
examining physician reviewed the claims folder and service 
medical record.  In addition, the examiner stated that he had 
reviewed the medical records from Dr. Segarra; the transcript 
of the veteran's RO hearing; records from the Commonwealth of 
Puerto Rico State Insurance Fund Administration; and other 
private medical records.   The examiner noted that, according 
to the veteran's service medical records, after three years 
of service, he only went to sick call once due to lower back 
pain in 1965, with no evidence of radiculopathy and a normal 
back examination with no neurological deficits.  The examiner 
noted that spina bifida occulta, noted on x-ray report, was a 
congenital condition and an incidental finding and is not a 
cause of low back pain.  The examiner stated that "clearly, 
[the veteran's] back condition and pain in service was acute 
and transitory and resolved with treatment with no 
residuals."  The examiner opined that the veteran's present 
back disorder (lumbar herniated nucleus pulposus, L4-L5 
radiculopathy by EMG, muscle spasms and lumbar strain) is not 
related to the episode of back pain experienced during 
military service.  

B.  Service Connection for a Back Disability

After a review of the evidence, the Board finds that the 
veteran's contentions with regard to his present back 
disability are not supported by the evidence.  Accordingly, 
his claim fails.  

As indicated previously, the veteran sought treatment for a 
back injury in September 1965 while on active duty.  
Subsequent service medical records are silent for any 
complaint, treatment, or diagnosis or a back disability.  On 
the contrary, his May 1967 separation examination report is 
negative for any back disability and the veteran indicated 
that he did not have any back problems.

Despite the veteran's allegations of persistent back pain 
since active service, post service medical evidence is silent 
for any complaint, treatment, or diagnosis of a back injury 
or disability until the veteran injured his back in July 
1983.  Private medical records as well as records from the 
State Insurance Fund of Puerto Rico indicate that he 
sustained a herniated nucleus pulposus after an occupational 
injury that occurred in July 1983. 

The Board notes that the recent medical evidence, as set 
forth above, contains two recent medical statements offering 
conflicting opinions as to the etiology of the veteran's 
current back disability.  In May 1998, the veteran's private 
physician, Dr. Segarra, opined that the veteran's current 
back disability was related to his inservice back injury 
while a June 2000 VA physician stated that the veteran's 
present back disability was not related to his inservice back 
injury.  

After a thorough review of the claims folder, the Board finds 
that the June 2000 VA examination is more probative to issue 
of service connection for a back disability as it is more 
thorough and detailed, it discusses why the opinions in 
support of the veteran's claim is not persuasive, and the VA 
medical examiner had access to the appellant's claims file.  
See Prejean v. West, 13 Vet. App. 444 (2000).  While Dr. 
Segarra discussed the veteran's inservice complaint of back 
pain, his report does not discuss the intervening back injury 
in 1983.  As indicated above, reports of this accident are 
prevalent in the veteran's medical records, both private and 
VA.  Additionally, the evidence shows that Dr. Segarra was 
aware of this prior accident.  The November 1989 statement 
from the Disability Determination Program indicates that Dr. 
Segarra initially treated the veteran in December 1983 for a 
work related back injury.

Although Dr. Segarra failed to mention the veteran's 1983 
back injury in relationship to his current back disability, 
the VA physician noted that he had specifically reviewed and 
considered the veteran's entire medical history to include 
records pertaining to his 1983 back injury.  Based on a 
review of the evidence, to include Dr. Segarra's May 1998 
statement, the VA examiner opined that the veteran's back 
disability was not due to his inservice back injury which was 
acute and transitory.  

Although Dr. Segarra reviewed the veteran's service medical 
records, the Board notes that Dr. Segarra appears to have 
based his opinion on a recitation of history given by the 
veteran.  Dr. Segarra indicates that the veteran stated that 
he was injured during service and was "hospitalized for [his 
back condition] and according to the patient he never 
recovered." (Emphasis added).  However, while there was one 
instance of outpatient treatment in September 1965, and 
subsequent post service treatment, the evidence does not show 
that the veteran has been hospitalized for his back 
disability.  The Board notes that it is not required to 
accept doctors' opinions that are based upon the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
While Dr. Segarra reviewed the September 1965 treatment 
record, the evidence does not show that he reviewed the 
veteran's entire medical history when rendering his May 1998 
opinion.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  As the evidence 
shows that the opinion of the VA examiner is more thorough 
and accounts for the veteran's entire medical history, the 
Board must find that the VA physician's statement is more 
persuasive as to the relation of the veteran's current back 
disability to service.

As the preponderance of the evidence is against service 
connection for a back disability, the benefit of the doubt 
rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the origin of the 
veteran's back disability.
 
Therefore, based on the discussion above, the Board must also 
find that the criteria for entitlement to service connection 
for a back disability are not met.  Therefore, the veteran's 
claim is denied.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 C.F.R. 
§ 3.303, 3.304, 3.306.  The Board must also point out that 
the veteran is free to submit new and material evidence, and 
reopen his claim for service connection, at any time.

C.  Nervous Condition

The veteran contends that his acquired psychiatric disorder 
should be granted service connection as it is secondary to 
his back disability.  After a review of the evidence, the 
Board finds that the veteran's contentions with regard to his 
acquired psychiatric disorder are not supported by the 
evidence.  Accordingly, his claim fails.  

To reiterate, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2000).

Where the law and not the evidence is dispositive of a case, 
a claim for VA benefits should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

We must point out that a back disability has not been found 
to be related to service. Thus, the veteran has not 
established service connection for any back disability upon 
which secondary service connection for an acquired 
psychiatric disorder can be predicated.

That is, although the appellant may manifest an acquired 
psychiatric disorder that is related to a back disorder, 
because service connection for a back disability has not been 
established, a claim for secondary service connection also is 
not established.

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). Accordingly, the 
appeal is denied.


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a back disability, and the claim is 
hereby reopened.  Service connection for a back disability is 
denied.  Service connection for an acquired psychiatric 
disorder is denied




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



